Citation Nr: 1539407	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for special monthly compensation (SMC) based on housebound and/or aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his children


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran initially submitted a claim for entitlement to service connection for stress.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemens, the Board has recharacterized the issue on appeal, as reflected on the title page.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not manifest in service or within one year of separation, and is otherwise unrelated to service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the duty to notify was satisfied by a July 2010 letter sent to the Veteran prior to adjudication by the RO, and by a May 2011 letter notifying the Veteran of the RO's rating decision.  The issue on appeal was last adjudicated in October 2014, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for hypertension.  Service treatment records, post-service VA and private medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  The Board acknowledges that a VA examination has not been obtained.  However, as discussed in further detail below, the Board finds no credible evidence of elevated blood pressure or hypertension during service or for many years thereafter.  Other than the Veteran's unsupported assertions, the record contains no information suggesting a relationship between currently diagnosed hypertension and service.  Thus, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran essentially contends that his hypertension developed due to generalized stress he experienced during service.  For the reasons that follow, the Board has determined that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

As with all claims for compensation, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Upon review, the Board finds that the preponderance of the evidence is against the claim for service connection, as there is no credible evidence of a link between the Veteran's current hypertension and his service.

As noted above, the Veteran and his family assert that his hypertension developed as a result of stress he experienced during service.  Specifically, he contends that the prospect of being in combat was extremely stressful to him, and also that he was worried about his brother, who was already serving in Vietnam, and that the resulting worry and stress caused him to develop hypertension.  The Veteran has also reported having nosebleeds and headaches in service, which he claims were symptoms of his hypertension.

A review of the Veteran's service treatment records reveals no complaints, treatments, or diagnoses of hypertension or elevated blood pressure.  In June 1971, an examination revealed that the Veteran's blood pressure was 110/62, and his heart and vascular system were normal.  He reported frequent or severe headaches, but denied any history of high or low blood pressure.  At separation, in May 1972, the Veteran's blood pressure was 128/80.  On physical examination, his heart and vascular system were clinically normal, and he reported being in good health.  There are no other indications of hypertensive or heart-related symptoms during service.

Post-treatment medical records indicate that the Veteran was first diagnosed with hypertension in 2003.  A private treatment note from Coastal Cardiovascular Clinic, dated May 2003, indicated that the Veteran had a history of hypertension with associated chest pain, as well as an abnormal echocardiogram (ECG).  A stress myocardial perfusion scan was performed, with unremarkable results: the Veteran was able to achieve 96 percent of his age-predicted heart rate on exercise testing.  There was no indication of ischemia.  Thereafter, the Veteran was followed and received medication for his hypertension from both VA and private treatment providers.  In August 2006, an ECG confirmed a diagnosis of hypertension; however, neither insufficiency nor stenosis of the cardiac valves was identified.  A VA treatment note from November 2006 included an assessment of "accelerated" hypertension.

In May 2010, the Veteran suffered a right basal ganglia hemorrhage with intraventricular hemorrhage, for which he was treated at a private facility.  Upon discharge in June 2010, the physician noted that the hemorrhages were likely secondary to the Veteran's hypertension, which itself was likely secondary to renal artery stenosis.  As a result of this event, the Veteran was left severely disabled.  Since May 2010, he has continued to receive treatment for hypertension, as well as other medical issues.  In July 2010, he filed the instant claim for service connection for hypertension.  (The Veteran also averred that he is entitled to compensation for stroke residuals and heart and kidney disease, which he argues are causally related to his hypertension.  As these secondary claims hinge on the claim for hypertension, and service connection for hypertension is denied, the Board will not address them at this time.)

Initially, with respect to the relevant lay statements of record, the Board acknowledges that a layperson is competent to testify regarding facts within the realm of personal observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  A layperson is also competent to report that which he has been told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the Veteran's hypertension has never been causally linked by a medical professional to in-service manifestations (including stress).  As such, the Veteran's claim of such a nexus is entitled to minimal probative weight.  See Layno, 6 Vet. App. at 470 (lay testimony is generally not competent to prove that which would require specialized knowledge or training).  Moreover, we find that the lay statements of record alleging in-service manifestations of hypertension, or manifestations within one year of separation, are both internally inconsistent and inconsistent with the remaining evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (in determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  During the September 2012 DRO hearing, for example, when asked whether he recalled seeking treatment or having any problems relating to his blood pressure during service, the Veteran answered "No."  He then testified that his blood pressure problems began "[a]fter I got out of service, I think, sir."  In addition, the Veteran's wife testified that she did not recall him having any problems with his blood pressure prior to their marriage, in November 1975.  (She subsequently confirmed this during the July 2015 Board hearing.)  This sworn testimony is in direct contradiction with the Veteran's frequent assertions that he developed high blood pressure during service or immediately thereafter.

Furthermore, although we acknowledge the representative's argument that the Veteran was a "quiet soldier" who chose not to seek treatment for his high blood pressure during service, this explanation is unpersuasive in light of the June 1971 and May 1972 medical examinations.  Both examinations represent positive evidence of normal blood pressure findings, with no additional hypertensive or heart-related symptoms.  In addition, there is no post-service medical evidence that suggests hypertension developed in service or within one year of separation.  Consequently, the Board finds that to the extent the lay statements of record indicate in-service or immediate post-service manifestations, such statements are not credible.

In sum, a review of the credible lay and medical evidence reveals that the first documentation of hypertension was made approximately 30 years after the Veteran's discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Although the Board is sympathetic to the Veteran's present difficulties, nothing in the service treatment records or the post-service records indicates that hypertension, or any other hypertensive or heart-related symptoms, was manifest during service or within one year of separation.  Likewise, there is no credible evidence demonstrating a combination of manifestations sufficient to identify the disease entity, so as to support a finding of continuity of symptomatology associated with hypertension since separation.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In short, there is no evidentiary basis upon which to find that the Veteran's hypertension manifested in service or within one year of separation, or is otherwise linked to his service.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

After reviewing the claims file, including lay statements submitted by the Veteran and his family members, the Board finds that the remaining issues must be remanded for additional evidentiary development.

With respect to the claim of service connection for an acquired psychiatric disorder, a VA examination is required in order to identify whether the Veteran has an acquired psychiatric disorder and, if he does, to determine the etiology of such.  Initially, we note that although a review of the medical evidence of record indicates no specific psychiatric diagnoses, a January 2012 VA primary care note indicates that the Veteran was considering mental health treatment outside of VA.  Thus, all private medical records related to mental health care should be requested and, if possible, obtained for review.  Moreover, the Veteran has repeatedly testified that he experienced significant stress during his time in service.  In a December 2011 statement, for example, he reported having "anger issues and constantly having anxiety attacks," and in several other statements he has indicated that his period of active duty changed him psychologically.  A VA examination is required.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).

Lastly, the Board notes that SMC is an additional level of compensation paid to Veterans above the basic levels of compensation for various types of losses or levels of impairment solely due to service-connected disabilities.  See 38 U.S.C.A. § 1114.  As the Veteran is not currently service-connected for anything, we find that his claim for SMC is intertwined with his claim of service connection for an acquired psychiatric disorder.  Thus, a decision as to the SMC issue should be held in abeyance, pending additional development and readjudication of his claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for mental health-related symptoms.  After acquiring this information and obtaining the necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  Schedule the Veteran for a VA mental health examination.  The claims file, to include relevant electronic records, should be made available for review.  All indicated tests and studies should be performed and clinical findings should be reported in detail.

After reviewing the entire record, the examiner should identify any acquired psychiatric disorder(s), based on examination findings, medical history, and the Veteran's lay statements.  Precise clinical diagnoses should be provided.

Next, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder had its onset during service or was due to an event or incident of the Veteran's period of active service.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


